    4:19-cv-03049-RGK-MDN Doc # 43 Filed: 04/29/20 Page 1 of 2 - Page ID # 162



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

LISA J. JERABEK,

                            Plaintiff,                                                4:19CV3049

         vs.                                                                SECOND AMENDED
                                                                         CASE PROGRESSION ORDER
SONNY PERDUE, as Secretary of
Department of Agriculture; and HOWARD-
GREELEY FARM SERVICE AGENCY, a
Nebraska branch office of the USDA Farm
Service Agency;

                            Defendants.

        This matter comes before the Court on the parties’ Joint Motion to Extend Progression
Order (Filing No. 42). After review of the parties’ motion, the Court finds good cause to grant
the requested extensions. Accordingly,

       IT IS ORDERED that the Joint Motion to Extend Progression Order (Filing No. 42) is
granted, and the amended case progression order (Filing No. 30) is amended as follows:

               1)    The deadline for the defendant to identify expert witnesses expected to testify at
                     the trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
                     experts, (Fed. R. Civ. P. 26(a)(2)(C)), is May 19, 2020.

               2)    The deadline for the plaintiff to complete expert disclosures1 for all experts
                     expected to testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)),
                     and non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), is May 28, 2020.

               3)    The deadline for filing motions to exclude testimony on Daubert and related
                     grounds is August 11, 2020.

               4)    The deadline for completing written discovery under Rules 33, 34, and 36 of the
                     Federal Rules of Civil Procedure is August 11, 2020. Motions to compel
                     discovery under Rules 33, 34, and 36 must be filed by September 14, 2020.

                     Note: A motion to compel, to quash, or for a disputed protective order shall not
                     be filed without first contacting the chambers of the undersigned magistrate
                     judge on or before the motion to compel deadline to set a conference to discuss
                     the parties’ dispute, and after being granted leave to do so by the Court.


1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
4:19-cv-03049-RGK-MDN Doc # 43 Filed: 04/29/20 Page 2 of 2 - Page ID # 163



      5)    The deposition deadline is September 14, 2020.

      6)    The status conference scheduled for July 24, 2020, is cancelled. A status
            conference to discuss dispositive motions, the pretrial conference and trial dates,
            and settlement status will be held with the undersigned magistrate judge on
            September 14, 2020, at 9:00 a.m. by telephone. Counsel shall use the
            conferencing instructions assigned to this case to participate in the conference.

      7)    The deadline for filing a motion to strike jury demand, motions to dismiss, and
            motions for summary judgment is October 16, 2020.

      8)    The parties shall comply with all other stipulations and agreements recited in
            their Rule 26(f) planning report that are not inconsistent with this order.

      9)    All requests for changes of deadlines or settings established herein shall be
            directed to the undersigned magistrate judge. Such requests will not be
            considered absent a showing of due diligence in the timely progression of this
            case and the recent development of circumstances, unanticipated prior to the
            filing of the motion, which require that additional time be allowed.


   Dated this 29th day of April, 2020.

                                                BY THE COURT:

                                                s/Michael D. Nelson
                                                United States Magistrate Judge
